NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KATHY CRAIG; GARY WITT,                         No.    19-55324
individually and as successors-in-interest to
Brandon Lee Witt, deceased,                     D.C. No.
                                                8:17-cv-00491-CJC-KES
                Plaintiffs-Appellees,

 v.                                             MEMORANDUM*

NICHOLAS PETROPULOS,

                Defendant-Appellant,

and

COUNTY OF ORANGE,

                Defendant.


KATHY CRAIG; GARY WITT,                         No.    19-56188
individually and as successors-in-interest to
Brandon Lee Witt, deceased,                     D.C. No.
                                                8:17-cv-00491-CJC-KES
                Plaintiffs-Appellees,

 v.

COUNTY OF ORANGE; NICHOLAS
PETROPULOS,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                Defendants-Appellants.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                             Submitted May 5, 2021**
                               Pasadena, California

Before: OWENS and LEE, Circuit Judges, and SIMON,*** District Judge.
Dissent by Judge LEE

      Nicholas Petropulos and the County of Orange (“Defendants”) appeal from a

jury verdict awarding $1.8 million in “loss of life” damages to Brandon Witt, who

died in the custody of the Orange County Sheriff’s Department. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      On appeal, the Defendants argue that the district court improperly awarded

compensatory damages for “the loss of life experienced by” Witt. Specifically, the

Defendants contend that death is not compensable because a person cannot

“experience” his loss of life; such damages are inherently speculative; and loss of

life awards are not authorized by Chaudhry v. City of Los Angeles, 751 F.3d 1096

(9th Cir. 2014). We recently rejected these arguments in Valenzuela v. City of



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.

                                         2
Anaheim, No. 20-55372, 2021 WL 3355499, at *4-5 (9th Cir. Aug. 3, 2021), when

we upheld the jury’s loss of life award and determined that California state law

prohibiting such damages was “inconsistent with [42 U.S.C.] § 1983.” Valenzuela

is indistinguishable from this case. As a result, we affirm the jury’s $1.8 million

damages award for Witt’s loss of life.

      AFFIRMED.




                                          3
                                                                      FILED
Craig v. Petropulos, 19-55324                                         AUG 18 2021
                                                                   MOLLY C. DWYER, CLERK
LEE, Circuit Judge, dissenting:                                     U.S. COURT OF APPEALS


      I agree that the issue in this case is indistinguishable from our previous

discussion of loss of life damages in Valenzuela v. City of Anaheim, No. 20-55372,

2021 WL 3355499 (9th Cir. Aug. 3, 2021). Therefore, I respectfully dissent for the

same reasons laid out in my dissent in Valenzuela.